 



Exhibit 10.1
PARTNERSHIP INTERESTS PURCHASE AGREEMENT
Between
ALLIANCE SEMICONDUCTOR CORPORATION,
and
ALLIANCE VENTURE MANAGEMENT, LLC.
Dated: December 1, 2006



 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS



               
Page
 
ARTICLE 1 SALE OF PARTNERSHIP INTERESTS
    1  
1.1 Sale of Partnership Interests
    1  
1.2 Purchase Price
    1  
1.3 Payment and Calculation of Two Percent of Gross Sale Proceeds
    1  
1.4 Deliveries by Seller On the Closing Date, Seller will deliver to Buyer:
    2  
1.5 Section 754 Election
    3  
1.6 Allocation of Consideration
    3  
1.7 Interim Closing of the Books
    3  
1.8 Pre-Closing Periods
    3  
ARTICLE 2 REPRESENTATIONS AND WARRANTIES OF SELLER
    3  
2.1 Ownership of Partnership Interests
    3  
2.2 Authority
    4  
2.3 No Violation
    4  
2.4 No Brokers
    4  
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF BUYER
    4  
3.1 Authority
    4  
3.2 No Violation
    4  
3.3 No Brokers
    4  
3.4 Operation of Partnerships
    5  
ARTICLE 4 MISCELLANEOUS
    5  
4.1 Notices
    5  
4.2 Assignment
    5  
4.3 Effect of Headings
    5  
4.4 Expenses
    5  
4.5 Public Announcements
    6  
4.6 Governing Law
    6  
4.7 Waiver; Severability
    6  
4.8 No Third Party Rights
    6  
4.9 Counterparts
    6  
4.10 Entire Agreement; Amendments
    6  

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

               
Page
 
4.11 Waiver of Rescission
    6  
 
       
Exhibit A            Receipt
       

ii



--------------------------------------------------------------------------------



 



PARTNERSHIP INTERESTS PURCHASE AGREEMENT
     This Partnership Interests Purchase Agreement (this “Agreement”) is entered
into as of this 1st day of December, 2006 (the “Closing Date”) by and between
Alliance Semiconductor Corporation, a Delaware corporation (“Buyer”) and
Alliance Venture Management, LLC, a California limited liability company
(“Seller”).
     WHEREAS, Seller and Buyer have entered into a Mutual Release dated as of
December 1, 2006 and Buyer has removed Seller as general partner of Alliance
Ventures I, L.P., Alliance Ventures II, L.P., Alliance Ventures III, L.P.,
Alliance Ventures IV, L.P., and Alliance Ventures V, L.P. (each such partnership
being referred individually as a “Partnership” and collectively as the
“Partnerships”) and named ALSC Venture Management, LLC (the “General Partner”)
as new general partner of the Partnerships; and
     WHEREAS, Seller owns a fifteen percent (15%) special limited partnership
interest in the capital, profits and losses in each of the Partnerships (the
“Partnership Interests”) pursuant to the limited partnership agreements for each
of the Partnerships entered into in connection with the formation of each
Partnership (the “Partnership Agreements”), and Seller desires to sell the
Partnership Interests to Buyer and Buyer desires to purchase the Partnership
Interests from Seller in accordance with this Agreement.
     NOW, THEREFORE, in consideration of the mutual promises herein contained
and for other good and valuable consideration the receipt and sufficiency of
which are hereby acknowledged, the parties, intending to be legally bound, agree
as follows.
ARTICLE 1
SALE OF PARTNERSHIP INTERESTS
     1.1 Sale of Partnership Interests. Seller hereby sells, transfers and
assigns the Partnership Interests to Buyer free and clear of all liens, claims,
pledges, options, rights of first refusal and other encumbrances or restrictions
of any nature whatsoever, other than any restrictions on transfer under the
Partnership Agreements (“Liens”), and Buyer hereby purchases from Seller all of
Seller’s right, title and interest in the Partnership Interests for the Purchase
Price, as defined below.
     1.2 Purchase Price. The consideration for the sale of the Partnership
Interests is (i) Four Hundred Thousand Dollars ($400,000) which will be paid on
the date hereof by wire transfer to an account designated by Seller, plus
(ii) two percent (2%) of the gross sale proceeds received after May 17, 2006
from investments in any Partnership’s portfolio, which amount shall be
calculated as set forth below in Section 1.3 (“Purchase Price”) and will be paid
by wire transfer to an account designated by Seller upon receipt by the Buyer or
any affiliate of Buyer. Buyer has advised Seller it intends to sell the
Partnerships and payment to Seller of the percentage due Seller under the
Agreement when such sale is accomplished shall satisfy by Buyer’s duties under
this Section 1.2.

 



--------------------------------------------------------------------------------



 



     1.3 Payment and Calculation of Two Percent of Gross Sale Proceeds.
          (a) Gross sale proceeds from the sale of a Partnership interest in a
portfolio company shall be the aggregate purchase price received for the sale,
exchange or other disposition of such interest, whether in the form of cash or
securities, and shall include any and all disbursements from escrow accounts
established in connection with such sale, exchange or other disposition,
including all interest and other income earned from such escrow accounts. For
this purpose, securities received by a Partnership as part of the consideration
for an interest in a portfolio company shall be valued at their fair market
value on the date of receipt, which shall be determined by reference to closing
value on the exchange on which securities are traded, if such securities are
valued on an exchange and otherwise shall be reasonably determined in good faith
by the General Partner using the value for such Securities in the transaction in
which such securities were received and, if applicable, the value at which such
securities are traded by other parties to the transaction.
          (b) If a portfolio investment is not sold to a third party but instead
becomes freely tradable based upon an initial public offering or similar event,
proceeds shall be deemed received at the time when the securities held by or
received by the Partnership from such liquidity event first become freely
tradable without restriction (other than a volume restriction under Rule 144(e))
under the Securities Act of 1933 (the “Securities Act”) or any equivalent
legislation (which in the case of securities received in a non-public offering
shall mean the date at which all waiting periods imposed under Rule 144 or
Rule 145 under the Securities Act have expired).
          (c) If in lieu of selling all investments of a Partnership, Buyer or
its successor determines to sell the Partnership interests, the proceeds of such
sale shall be treated as if they were proceeds of the sale of all portfolio
assets of the Partnership and Buyer shall be responsible to pay the compensation
due the General Partner, as contemplated by Section 1.3(a).
          (d) Gross sale proceeds also include investment proceeds. Investment
proceeds shall consist of all cash and other property received by a Partnership
with respect to its interest in a portfolio company other than upon a sale,
exchange of other disposition of such interest, and shall include, any and all
payments, distributions or other consideration attributable to any dividend or
other distribution of stock, any conversion, stock split, capitalization, or
redemption of or with respect to such interest, and all proceeds from any
liquidation, dissolution or winding up of the portfolio company.
          (e) Buyer shall notify Seller in writing of the calculation of the
gross sales proceeds within 120 days after receipt by a Partnership. Seller
shall be deemed to have accepted such determination unless Seller notifies Buyer
in writing of Seller’s proposed calculation within 30 days after receipt of
Buyer’s proposed calculation. If Seller provides such notice to Buyer, the
parties shall proceed in good faith to determine mutually the matters in
dispute. If they are unable to do so within 30 days, the matter shall be
referred to an appraisal firm chosen by and mutually acceptable to both Buyer
and Seller (the “Appraiser”). The decision of the Appraiser shall be binding on
the parties. The Appraiser’s fees shall be shared equally by Buyer and Seller.

2



--------------------------------------------------------------------------------



 



     1.4 Deliveries by Seller On the Closing Date, Seller will deliver to Buyer:
          (a) Any and all instruments and documents, required to transfer the
Partnership Interests to Buyer as are mutually agreed upon by the parties; and
          (b) A receipt for the initial portion of the Purchase Price, in the
form attached hereto as Exhibit A.
     1.5 Section 754 Election. Buyer may cause the Partnerships to make an
election under Section 754 of the Internal Revenue Code of 1986, as amended (the
“Code”), for the taxable year that includes the Closing Date, and Buyer shall be
authorized to prepare and file all papers, schedules and tax returns necessary
to effectuate such election. Seller consents to such election and such authority
extended to Buyer. Any costs incurred in connection with the election under
Section 754 of the Code shall be borne by Buyer.
     1.6 Allocation of Consideration. The parties shall cooperate as provided
herein in determining the allocation of the Purchase Price and other applicable
items among the Partnerships’ assets in accordance with Code and the treasury
regulations promulgated thereunder (and any similar provisions of state or local
law, as appropriate), provided that they agree that as of the date of this
Agreement none of the Partnerships has any assets subject to Section 751(a) of
the Code. Buyer shall initially determine such allocation and shall notify
Seller in writing of the allocation so determined within 120 days after the
Closing Date. Seller shall be deemed to have accepted such determination unless
Seller notifies Buyer in writing of Seller’s proposed allocation within 30 days
after receipt of Buyer’s proposed allocation. If Seller provides such notice to
Buyer, the Parties shall proceed in good faith to determine mutually the matters
in dispute. If they are unable to do so within 30 days, the matter shall be
referred to the Appraiser. The decision of the Appraiser shall be binding on the
parties. The Appraiser’s fees shall be shared equally by Buyer and Seller.
Neither Buyer Seller nor Seller shall take any position for tax purposes that is
inconsistent with the final allocation determined hereunder unless such position
would be inconsistent with a final non-appealable (except to the United States
Supreme Court) judgment which has been rendered in any judicial proceeding
governing such position.
     1.7 Interim Closing of the Books. With respect to the Partnership Interests
that are being purchased and sold pursuant to this Agreement, Seller’s
distributive share of the Partnerships’ income, gain, loss and deduction for the
taxable year of the Partnerships that includes the Closing Date shall be
determined on the basis of an interim closing of the books of the Partnerships
as of the close of business on the Closing Date under this Agreement and shall
not be based upon a proration of such items for the entire taxable year.
     1.8 Pre-Closing Periods. The sale of the Partnership Interests pursuant to
this Agreement shall not affect Seller’s rights with respect to the
Partnerships’ tax filings and tax proceedings with respect to periods or
portions thereof ending on or before the Closing Date, including without
limitation Seller’s rights pursuant to the Partnership Agreements.

3



--------------------------------------------------------------------------------



 



ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF SELLER
     In order to induce Buyer to enter into this Agreement, Seller makes the
following representations and warranties to Buyer.
     2.1 Ownership of Partnership Interests. (a) Seller is the legal and
beneficial owner of the Partnership Interests free and clear of any and all
Liens; (b) Seller is not subject to any contracts or arrangements restricting
the sale and transferability of the Partnership Interests other than any
restrictions on transfer under the Partnership Agreements; (c) Seller has good
title to the Partnership Interests and right to transfer title to the
Partnership Interests to Buyer, subject to any restrictions on transfer under
the Partnership Agreements; and (d) the transfer of the Partnership Interests to
Buyer pursuant to this Agreement will pass good title thereto to Buyer free and
clear of any and all Liens, subject to any restrictions on transfer under the
Partnership Agreements.
     2.2 Authority. Seller has the full legal power and authority under
applicable corporate law to execute and deliver this Agreement and to consummate
the transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Seller and constitutes the valid and binding
obligation of Seller, enforceable against Seller in accordance with its terms.
     2.3 No Violation. This Agreement and the transfer of the Partnership
Interests will not result in any violation of or conflict with, or constitute a
default under any contract, agreement, arrangement or commitment, written or
oral, absolute or contingent, applicable to Seller (and excluding any applicable
to the Partnerships), and no consent, approval, authorization of or designation,
declaration or filing with any governmental authority on the part of Seller (and
excluding any on the part of the Partnerships) is required in connection with
this Agreement and the valid sale and transfer of the Partnership Interests.
     2.4 No Brokers. No act of Seller has given or will give rise to any claim
against either of the parties hereto for a brokerage commission, finder’s fee or
other like payment in connection with the transactions contemplated herein.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF BUYER
     In order to induce Seller to enter into this Agreement, Buyer makes the
following representations and warranties to Seller.
     3.1 Authority. Buyer has the full power and authority under applicable
corporate law to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. This Agreement has been duly and validly
executed and delivered by Buyer and constitutes the valid and binding obligation
of each, enforceable against each in accordance with its terms.
     3.2 No Violation. This Agreement and the purchase of the Partnership
Interests will not result in any violation of or conflict with, or constitute a
default under any contract,

4



--------------------------------------------------------------------------------



 



agreement, arrangement or commitment, written or oral, absolute or contingent,
applicable to Buyer, and no consent, approval, authorization of or designation,
declaration or filing with any governmental authority on the part of Buyer (and
excluding any on the part of the Partnerships) is required in connection with
this Agreement and the purchase of the Partnership Interests.
     3.3 No Brokers. No act of Buyer has given or will give rise to any claim
against any of the parties hereto for a brokerage commission, finder’s fee or
other like payment in connection with the transactions contemplated herein.
     3.4 Operation of Partnerships. Prior to the Closing Date, Buyer has
operated the Partnerships solely in the ordinary course of business.
ARTICLE 4
MISCELLANEOUS
     4.1 Notices. All notices, offers, requests or other communications from
either of the parties hereto to the other shall be in writing and shall be
considered to have been duly delivered or served on the date of meeting if sent
by first class certified mail, return receipt requested, postage prepaid, to the
party at its address as set forth below or to such other address as such party
may hereafter designate by written notice to the other party:
If to Seller:
Alliance Venture Management, LLC
c/o V. R. Ranganath
Fax number:                                         
If to Buyer:
Alliance Semiconductor Corporation
2900 Lakeside Drive
Santa Clara, California 95054
Attention:     Melvin L. Keating
Fax number:     (408) 855-4999
     4.2 Assignment. Neither party may assign or transfer this Agreement, either
directly or indirectly, without the prior written consent of the other party.
This Agreement shall be binding upon, inure to the benefit of and may be
enforced by and against the respective successors and permitted assigns of the
parties to this Agreement.
     4.3 Effect of Headings. The article and section headings in this Agreement
are for convenient reference only and shall not affect the construction hereof.
     4.4 Expenses. The parties shall bear and pay all of their own fees, costs
and expenses relating to the transactions contemplated by this Agreement,
including, without limitation, the

5



--------------------------------------------------------------------------------



 



fees and expenses of their respective counsel, accountants, brokers and
financial advisors. Seller and Buyer shall share equally any transfer taxes or
fees required to be paid in connection with the transfers contemplated by this
Agreement, including, without limitation, stamp taxes, document taxes, sales
taxes, or any other payments in the nature of or in lieu thereof, if applicable.
     4.5 Public Announcements. Unless required by law, rule or regulation, no
public announcement (including an announcement to employees) or press release
concerning the transactions provided for herein shall be made by either party
without the prior written approval of the other party. With respect to any
disclosures required by applicable law, rule or regulation, including disclosure
requirements under applicable securities acts, each party will consult with the
other party and allow the other party to review the proposed disclosure prior to
making any such disclosures.
     4.6 Governing Law. This Agreement will be governed by, and construed and
enforced in accordance with, the laws of the state of California, without regard
to its conflicts of laws principles.
     4.7 Waiver; Severability. The waiver or breach of any provision of this
Agreement shall not operate or be construed as a waiver of any other breach of
the same or any other term or condition. If any provision of this Agreement is
found to be unenforceable, the remainder shall be enforced as fully as possible
and the unenforceable provision shall be deemed modified to the limited extent
required to permit its enforcement in a manner most closely approximating the
intention of the parties as expressed herein.
     4.8 No Third Party Rights. Nothing in this Agreement shall be deemed to
create any right on the part of any person or entity not a party to this
Agreement. The provisions of this Agreement are solely for the benefit of the
parties to the Agreement[, and no employee or former employee of the
Partnerships or the Seller or any other individual associated herewith or any
other party shall be regarded for any purpose as a third-party beneficiary of
the Agreement as a result of this Agreement. Nothing contained in this Agreement
will be deemed to cause any employee’s employment on or after the Closing to be
other than on an “at will” basis].
     4.9 Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute one agreement, and all of which when taken together,
shall constitute one agreement. This Agreement shall become effective when
counterparts of this Agreement have been executed by and delivered to both
parties.
     4.10 Entire Agreement; Amendments. This Agreement, including the Exhibit
hereto and the documents delivered hereunder, contains the entire agreement and
understanding of the parties in respect of the subject matter hereof, and
supersedes all prior agreements and understandings between the parties. Except
for the express representations and warranties set forth in this Agreement,
there are no representations or warranties of any kind, including without
limitation any representations or warranties as to the business, assets,
properties, liabilities or obligations of the Partnerships. Buyer acknowledges
and agrees that Seller and any affiliate of Seller has no obligation,
responsibility or duty to inform Buyer of any information concerning the
Partnerships or their business, assets, properties, liabilities or obligations,
even if such

6



--------------------------------------------------------------------------------



 



information is material and is known to Seller or such affiliate. This Agreement
may not be amended except in a writing signed by each of the parties.
     4.11 Waiver of Rescission. Each party hereby irrevocably waives any right
of rescission with respect to this Agreement and the transactions contemplated
hereby and agrees that it will not, directly or indirectly, initiate or pursue
any proceeding or take any other action that may result in such rescission.
[SIGNATURE PAGE FOLLOWS]

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the day
and year first above written.

              ALLIANCE SEMICONDUCTOR CORPORATION
 
       
 
  By:   /s/ Melvin L. Keating 
 
       
 
  Name:   Melvin L. Keating 
 
  Title:   President and CEO 
 
            ALLIANCE VENTURE MANAGEMENT, LLC
 
  By:   /s/ V. R. Ranganath 
 
       
 
  Name:   V. R. Ranganath 
 
       
 
  Title:   President 
 
       

[Signature Page to the Partnership Interests Purchase Agreement]

8



--------------------------------------------------------------------------------



 



EXHIBIT A
RECEIPT
     Reference is made to the Partnership Interests Purchase Agreement (the
“Agreement”) dated as of                      ___, 2006 by and between Alliance
Semiconductor Corporation, a Delaware corporation (“Buyer”) and Alliance Venture
Management, LLC, a California limited liability company (“Seller”).
     Seller hereby acknowledges receipt from Buyer pursuant to Section 1.4 of
the Agreement of the amount set forth below.
Dated:                     ___, 2006

                  ALLIANCE VENTURE MANAGEMENT, LLC     AMOUNT RECEIVED
 
               
By:
                                 
Name:
                                 
Title:
        $                        

 